Citation Nr: 1641189	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  09-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for right patellofemoral pain syndrome, evaluated 10 percent disabling. 

2.  Entitlement to an increased rating for left patellofemoral pain syndrome, evaluated 10 percent disabling.

3.  Entitlement to an increased rating for duodenal ulcer, evaluated 10 percent disabling.

4.  Entitlement to an increased rating for pes planus, bilateral, evaluated 10 percent disabling.

5.  Entitlement to an increased rating for right ulnar (elbow) neuropathy, evaluated 0 percent disabling.

6.  Entitlement to an increased rating for left ulnar (elbow) neuropathy, evaluated 0 percent disabling.

7.  Entitlement to an increased rating for laceration scar, left eyebrow, evaluated 0 percent disabling.

8.  Entitlement to an increased rating for hemorrhoids with anal fissure, evaluated 0 percent disabling.

9.  Entitlement to service connection for dysphonia.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to January 1996.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The record in this matter consists solely of electronic claims files and has been reviewed.  New evidence has not been included in the record since the most recent Supplemental Statement of the Case (SSOC) dated in July 2014.         




FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for necessary examinations scheduled in connection with his claims for increased evaluations.

2.  The Veteran's dysphonia was not incurred during active service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right patellofemoral pain syndrome are not met.  38 C.F.R. § 3.655 (2015).

2.  The criteria for an evaluation in excess of 10 percent for left patellofemoral pain syndrome are not met.  38 C.F.R. § 3.655 (2015).

3.  The criteria for an evaluation in excess of 10 percent for duodenal ulcer are not met.  38 C.F.R. § 3.655 (2015).

4.  The criteria for an evaluation in excess of 10 percent for bilateral pes planus are not met.  38 C.F.R. § 3.655 (2015).

5.  The criteria for a compensable evaluation for right ulnar (elbow) neuropathy are not met.  38 C.F.R. § 3.655 (2015).

6.  The criteria for a compensable evaluation for left ulnar (elbow) neuropathy are not met.  38 C.F.R. § 3.655 (2015).

7.  The criteria for a compensable evaluation for laceration scar, left eyebrow are not met.  38 C.F.R. § 3.655 (2015).

8.  The criteria for a compensable evaluation for hemorrhoids with anal fissure are not met.  38 C.F.R. § 3.655 (2015).

9.  The criteria for service connection for dysphonia are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of a July 2007 letter to the Veteran.  The letter informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided here has been obtained.  VA has obtained the Veteran's STRs and private and VA treatment records relevant to his claims.  VA provided the Veteran with ample opportunities for VA compensation examinations for his claims.  Moreover, VA afforded the Veteran the opportunity to give testimony for the Board's review, which he declined. 
 
The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Increased Rating Claims

The Veteran has been service connected for knee, pes planus, ulnar, ulcer, scar, and hemorrhoid disabilities since January 1996.  In May 2007, he filed increased rating claims for these disabilities.  These claims were denied in the November 2007 rating decision on appeal.  

To satisfy its duty to assist, the RO provided the Veteran with VA compensation examinations for the increased rating claims.  The RO provided the Veteran with opportunities for examinations in July 2007, January 2009, May 2009, and May 2013.  The record documents that the Veteran failed to appear for each examination.  

In April 2013, the representative argued that the case was not ready for appeal because the Veteran had not yet undergone examination.  The representative informed the RO that the Veteran would appear for the examinations scheduled in May 2013.  Nevertheless, the record documents that the Veteran failed to appear for the examinations.  

When a claimant fails to report without good cause for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. §  3.655 (2015).  

The RO notified the Veteran that examinations would be scheduled for him, and notified him that a failure to report for a scheduled examination could have a negative impact on his claims.  Nevertheless, the Veteran failed to report for several scheduled examinations.  Moreover, the Veteran did not provide good cause for missing the appointments.  Indeed, in an August 2016 appellate brief to the Board, the representative noted the Veteran's failures to report, but did not provide good cause for the missed examinations.  Further, the representative did not request that new examinations be scheduled.  See Baxter v. Principi, 17 Vet. App. 407 (2004); see also 38 C.F.R. § 3.158 (b) (2015).  

The use of the word "shall" in 38 C.F.R. § 3.655(b) leaves no discretion in this matter.  Based on the foregoing, the claims for increased evaluation must be denied.  38 C.F.R. §  3.655 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  Service Connection Claim

The Veteran claims that he incurred dysphonia during service as the result of in-service pharyngitis, stress on his voice related to duties as a drill instructor, and exposure to chemicals.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the record demonstrates that the Veteran has a voice disability.  This is documented in private and VA medical evidence noting dysphonia as recent as August 2013.  The evidence also establishes that the Veteran experienced throat-area problems during service.  January 1989 and March 1991 STRs note throat complaints and a diagnosis of pharyngitis.  The preponderance of the evidence shows, however, that the Veteran's current dysphonia is unrelated to service.

The evidence shows that the Veteran did not develop a chronic voice disability during service, and that he developed such a disability years after discharge from service.  The November 1995 discharge reports of medical examination and history are negative for voice-related complaints or diagnoses.  In the report of medical history the Veteran indicated no history with throat problems, while the report of medical examination notes a finding of a normal throat.  Indeed, the earliest medical evidence of a voice disability following service is found in private medical evidence dated in the mid 2000s, approximately 10 years after discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Further, the record contains no medical nexus evidence linking the in-service problems with the current dysphonia.  Rather, the private medical evidence submitted into the record by the Veteran indicates onset of dysphonia several years after active service.  Specifically, an October 2007 private treatment record states that the Veteran "has had difficulty with his voice over the last 3 to 4 years[,] and has had no previous vocal cord problems."  In August 2008, the Veteran's private physician stated that the Veteran's disorder "has progressed significantly since its onset 4 years ago."  A May 2013 private treatment record notes the Veteran's contention that he developed voice disorder during service, but also indicates an initial referral for voice disability in 2005.  

The medical evidence dated prior to the Veteran's May 2007 service connection claim also tends to indicate onset several years after service.  Private medical evidence dated in the 1990s and early 2000s is negative for voice disability.  VA compensation examination reports dated in March and November 1996, and in April 2004 (based on general medical examinations), do not note complaints, diagnosis, or treatment for voice disability.        

As a layperson, the Veteran is competent to attest to what he observes or senses, such as difficulty speaking.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his statements regarding voice difficulty during and after service are of probative value.  But his statements regarding the etiology of his current dysphonia, which is an internal disorder beyond his capacity for lay observation, are not credible particularly in light of the medical evidence indicating onset several years after service.  The etiology and development of an internal vocal cord disorder cannot be determined through lay observation or by sensation such as feeling.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board also notes that the Veteran's May 2007 service connection claim came over 20 years after active duty.  This is despite the fact that he claimed service connection for several disabilities - including those subject to the increased rating claims noted above - soon after discharge from service.  Further, in 2003, he claimed increased ratings for certain of these disorders without mentioning voice problems.  The fact that he did not indicate the existence of a voice disorder in any of his statements to VA in the 1990s and early 2000s tends to undermine the notion that a medical nexus exists between service and dysphonia.      

The RO offered the Veteran VA examination into this claim.  However, as with the examinations scheduled for increased rating claims, the Veteran did not appear for the exam.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. §  3.655.    

Based on the foregoing, the evidence preponderates against the service connection claim for dysphonia.  38 C.F.R. §§ 3.102, 3.303.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert and Alemany, both supra.


(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to an increased rating for right patellofemoral pain syndrome, evaluated 10 percent disabling, is denied.  

Entitlement to an increased rating for left patellofemoral pain syndrome, evaluated 10 percent disabling, is denied.

Entitlement to an increased rating for duodenal ulcer, evaluated 10 percent disabling, is denied.

Entitlement to an increased rating for pes planus, bilateral, evaluated 10 percent disabling, is denied.

Entitlement to an increased rating for right ulnar (elbow) neuropathy, evaluated 0 percent disabling, is denied.

Entitlement to an increased rating for left ulnar (elbow) neuropathy, evaluated 0 percent disabling, is denied.

Entitlement to an increased rating for laceration scar, left eyebrow, evaluated 0 percent disabling, is denied.

Entitlement to an increased rating for hemorrhoids with anal fissure, evaluated 0 percent disabling, is denied.  
	
Entitlement to service connection for dysphonia is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


